Citation Nr: 1704448	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  06-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for varicocele of the left testicle.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for varicocele of the left testicle.  

The Veteran testified before an Acting Veterans Law Judge (VLJ) at a Travel Board hearing in March 2008.  In November 2011, the Board remanded the instant claim for further development to allow the Veteran the opportunity to obtain another hearing.  He was notified that the AVLJ who held the March 2008 Travel Board hearing has since retired from the Board and he was provided the opportunity to have a new hearing before another VLJ.  In October 2013, he declined, and the Board has proceeded with the claim. Thes claim is now under the jurisdiction of the Atlanta, Georgia RO.  The Board remanded the instant claim again in March 2016.  

 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, this claim must be remanded again.  The Board remanded the claim in March 2016 for further examination.  The VA examiner was to be asked specific questions regarding the nature and etiology of the Veteran's claimed varicocele of the left testicle.  However, the examiner, who performed the April 2016 VA examination, did not address the directive set forth in the March 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Specifically, the Veteran asserts, in essence that service connection for varicocele of the left testicle is warranted.  He maintains that his left varicole of the testicle was caused in service, or was secondary to his right leg varicosities.  It is also claimed that the varicocele of the left testicle was secondary to the impaling of his scrotum in service by a stick, or the residuals thereof. 

The April 2016 examiner addressed the issue of service connection of his left varicocele of the left testicle on a direct basis or as secondary to his service-connected right leg varicosities.  However, during this examination, the examiner did not address whether the Veteran's left varicocele of the left testicle was caused by, aggravated by, or chronically worsened by the service-connected scrotum disorder.  The Veteran's scrotum was impaled in service and service connection for residuals thereof was granted by Board decision in November 2011.  The evidence of record indicated that the Veteran injured his scrotum in service, and although the injury healed, the vessels were compromised and led to the necessity for surgery. 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4 ) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a), (b).  

That regulation permits service connection not only for disability caused by service- connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet.App. 439, 448 (1995). 

Although the Veteran was previously notified of what was needed for a secondary service connection claim, the claim for service connection for varicocele of the left testicle has been pending prior to the regulatory changes made to 38 C.F.R. § 3.310 in October 2006.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 have been applied by VA in Allen-type cases since 1995.  Nonetheless, because this claim was pending before the regulatory change was made (December 2004), the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the VBMS file any updated, pertinent VA and/or private treatment records, which have not previously been associated with the VBMS file.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to be scheduled for a genitourinary VA examination to determine the nature and etiology of any currently diagnosed varicocele of the left testicle.  All indicated studies should be performed.  After examination and review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that:

The Veteran's service-connected scrotum disorder caused or aggravated his varicocele of the left testicle.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  The claim should also be considered under the version of 38 C.F.R. § 3.310 in effect prior to October 2006.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

